The Honorable William A. McLean Prosecuting Attorney P.O. Box 763 Camden, AR  71701
Dear Mr. McLean:
This is in response to your request for an opinion on the eligibility of a municipal judge for retirement benefits. Specifically you have asked whether a municipal judge who has served concurrently in two different counties, with ten years in each county, is eligible under A.C.A. 24-8-308 to begin receiving retirement benefits.  The individual began his first term as municipal judge on January 1, 1977, in Cleveland County, and served until December 31, 1986.  On January 1, 1979, he was appointed municipal judge of Calhoun County, the position he holds at present.
Arkansas Code of 1987 Annotated 24-8-308 provides in pertinent part:
     Any judge of a municipal court to which this subchapter applies who shall have served at least twenty (20) years in office as municipal judge, irrespective of age, shall be eligible to receive retirement benefits provided by this subchapter. . . .
Although, admittedly, the language of this statute could possibly lend itself to more than one interpretation given the facts you have presented, it is my opinion that, on those facts, the judge will not be eligible for retirement benefits on January 1, 1989. The statute contemplates twenty years of service prior to retirement.  This prerequisite has not been satisfied by the judge you describe.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.